IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 6 WM 2022
                                               :
                    Respondent                 :
                                               :
              v.                               :
                                               :
                                               :
MICHAEL J. PENDLETON,                          :
                                               :
                    Petitioner                 :



                                       ORDER


PER CURIAM

      AND NOW, this 5th day of May, 2022, the “Petition for King’s Bench Jurisdiction or

Extraordinary Relief” and the “Application for an Immediate Hearing” are DENIED.